AMENDMENT TO
EXECUTIVE SEVERANCE AGREEMENT

THIS AMENDMENT, made this 23rd day of October, 2008, by and between Saia, Inc.,
a Delaware corporation (“Saia”) and James A. Darby (the “Executive”).

WITNESSETH:

WHEREAS, Saia and the Executive entered into an Executive Severance Agreement on
September 1, 2006 (the “Agreement”); and

WHEREAS, the parties desire to amend certain provisions of the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended;

NOW, THEREFORE, effective as of January 1, 2009, the Agreement is amended as
follows:

1. Paragraph 4(a) and (b) are amended to read as follows:

(a) Saia shall pay to the Executive on the first day of the seventh month
immediately following the Executive’s last day of employment with the
Corporation, as additional compensation for services rendered to the
Corporation, a lump sum cash amount (subject to the minimum applicable federal,
state or local lump sum withholding requirements, if any, unless the Executive
requests that a greater amount be withheld) equal to two times the highest base
salary and annual cash incentive bonuses paid or payable to the Executive by the
Corporation with respect to any 12 consecutive month period during the three
years ending with the date of the Executive’s Termination.

(b) During the two years following Executive’s Termination, the Executive shall
be deemed to remain an employee of the Corporation for purposes of the
applicable medical, life insurance and long-term disability plans and programs
covering key executives of the Corporation and shall be entitled to receive the
benefits available to key executives thereunder; provided, however, that in the
event the Executive’s participation in any such benefit plan or program is
barred, the Corporation shall arrange to provide the Executive with
substantially similar benefits. Notwithstanding the preceding, to the extent
required to comply with Section 409A of the Code, in the event medical coverage
is provided under a self-insured medical expense reimbursement plan maintained
by the Corporation, as defined in Section 105(h) of the Code, (a) the amount of
medical expenses eligible for reimbursement or to be provided as an in-kind
benefit hereunder during a calendar year may not affect the medical expenses
eligible for reimbursement or to be provided as an in-kind benefit in any other
calendar year (subject to any applicable limit on the amount of medical expenses
that may be reimbursed over some or all of the period hereunder), (b) the
reimbursement of eligible medical expenses shall be made on or before the last
day of the calendar year following the calendar year in which the expenses were
incurred, and (c) the right to reimbursement or in-kind benefits hereunder shall
not be subject to liquidation or exchange for another benefit.

2. Paragraph 5 is amended to read as follows:

5. Stock-Out of Options. In the event of a Change of Control, the Executive’s
non-qualified stock options and incentive stock options granted by the
Corporation which are outstanding on the date of the Change of Control, shall
immediately vest and Executive shall have 12 months from the date of the Change
of Control to exercise said options (but not beyond the term of such options).

3. Paragraph 6(a) and (b) are amended to read as follows:

(a) Gross-Up Payment. In the event it shall be determined that any payment or
benefit of any type by the Corporation to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (determined without regard to any additional
payments required under this Paragraph 6) (the “Total Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Total Payments. Payment of the
Gross-Up Payment shall be made on the first day of the seventh month immediately
following the Executive’s last day of employment with the Corporation.

(b) Determination by Accountant. All determinations required to be made under
this Paragraph 6, including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by an independent accounting firm
retained by Saia (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Saia and the Executive within 15 business days
of the date of Termination, if applicable, or such earlier time as is requested
by Saia. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon Saia and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Saia should have been made (“Underpayment”) consistent with the calculations
required to be made hereunder. In the event that Saia exhausts its remedies
pursuant to subparagraph (c) of this Paragraph 6 and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Saia to or for the benefit of the
Executive, but in any event no later than the last day of the calendar year
following the calendar year in which the Executive is required to remit the
Excise Tax. Saia shall promptly pay all expenses of the Accounting Firm pursuant
to this Paragraph 6.

IN WITNESS WHEREOF, the parties have executed this Amendment on the 23rd day of
October, 2008.

     
EXECUTIVE
  SAIA, INC.
/s/ James A. Darby
  /s/ Richard D. O’Dell
 
   
James A. Darby
  By:Richard D. O’Dell
President and CEO
 
  ATTEST

          /s/ Sally Buchholz } By: Sally Buchholz /s/ Sally Buchholz     By:
Sally Buchholz

